internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b1-plr-123930-02 date aug legend x y date date date date dear this responds to the letter dated date together with subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts you have represented that the facts are as follows on date x filed a timely election under sec_1362 to be treated as an s_corporation effective date on date pursuant to a merger agreement x acquired all of the issued and outstanding shares of a related corporation y on date x filed an election to treat y as a qualified_subchapter_s_subsidiary qsub effective date the merger agreement provided that the shareholders of y were entitled to receive common shares of x in exchange for their shares in y x and its representatives represent that the merger agreement in conjunction with its articles of incorporation caused x’s election to be an s_corporation to be inadvertently invalid on date x amended its articles of incorporation in order to satisfy the terms of the merger agreement x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as might be required by the secretary plr-123930-02 law and analysis sec_1361 provides that for purposes of the code the term s_corporation means with respect to any_tax year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have more than one class of stock sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation that is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the tax_year for which made by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents the secretary determines that the circumstances resulting in the ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness steps were taken so that the corporation is a small_business_corporation or to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to that period then notwithstanding the circumstances resulting in the ineffectiveness the corporation shall be treated as an s_corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 explain f as follows if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver plr-123930-02 may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 conclusion based solely on the facts submitted and the representations made by x we conclude that x's election to be treated as an s_corporation was inadvertently invalid within the meaning of sec_1362 consequently we conclude that x will be treated as an s_corporation beginning date and thereafter unless x's s election otherwise terminates under sec_1362 moreover we conclude that because x's s_corporation_election is effective as of date subsidiary will be treated as a qsub beginning date and thereafter unless x's s_corporation_election otherwise terminates under sec_1362 or subsidiary fails to meet the requirements of a qsub under sec_1361 this ruling is contingent on x and its shareholders treating x as an s_corporation for the period beginning date and thereafter and on x treating subsidiary as a qsub for the period beginning date and thereafter x and its shareholders must make any adjustments that are necessary to comply with this ruling except for the specific ruling above we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provision of the code including whether x or subsidiary is otherwise eligible to be an s_corporation or a qsub respectively under power_of_attorney on file with this office we are sending a copy of this letter to x and x's second authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
